ITEMID: 001-23423
LANGUAGEISOCODE: ENG
RESPONDENT: SVK
BRANCH: ADMISSIBILITY
DATE: 2003
DOCNAME: VACLAVIK v. SLOVAKIA
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Nicolas Bratza
TEXT: The applicant, Mr Dušan Václavík, is a Slovakian national, who was born in 1944. He was represented before the Court by Mr L. Hincker, a lawyer practising in Strasbourg. The respondent Government were represented by their Agent, Mr P. Vršanský, succeeded by Mr P. Kresák in that function.
The facts of the case, as submitted by the parties, may be summarised as follows.
In 1968 the applicant emigrated to the South African Republic. He returned to Slovakia in 1989. Subsequently the following relevant facts occurred.
Upon his arrival in Slovakia, the applicant registered with the authorities as permanently living at the address of his mother and sister in Lučenec. The house in question was owned by the applicant’s sister. The applicant submitted a written consent of his mother when registering his permanent address. He was issued with an identity card on the basis of this registration.
According to the applicant, his identity card was stolen, together with other objects, from a flat which also served as the premises of a political party of which he was a member in November 1994.
On 9 December 1994 the applicant’s sister requested the Lučenec municipal authorities to cancel the registration of the applicant as permanently residing in her house on the ground that she had never consented to such a registration. On 23 March 1995 the Lučenec municipal authorities therefore cancelled the applicant’s registration as having a permanent address at his sister’s house.
The applicant filed a criminal complaint against the Mayor of Lučence in this context. It was dismissed by the Lučenec District Police Department on 12 November 1997. The decision stated, inter alia, that following her request for the applicant’s permanent address in her house to be cancelled the applicant’s sister had found a flat for the applicant and that she had paid the rent for one year in advance. According to the decision, the applicant subsequently refused to pay the rent and again left for South Africa.
In his application to the Court the applicant stated that the authorities refused to issue him with a new identity card as he had no permanent address.
The Government submitted a copy of the records of the competent authority indicating that the applicant had reported a loss of his personal identity card on 4 April 1995. Another remark in the same document, dated 21 November 1995, indicates that the applicant’s personal identity card was subsequently found and that it was left with the applicant.
According to the applicant, he was twice refused free dental treatment, in summer 1995 and in January 1996 respectively, on the ground that he did not have his permanent residence registered in the district where he applied for the treatment. On 23 January 1997 the Social Security Administration in Spišská Nová Ves refused to entertain the applicant’s request for free medical treatment in a spa resort. The letter stated that the costs of stays in spa resorts were covered by a person’s health insurance according to the place of permanent residence of the person concerned.
On 3 October 1996 the Lučenec District Police Department refused to deliver a firearms licence to the applicant on the ground that he was not registered as permanently residing in the Lučenec district. Finally, the applicant submits that he was not allowed to trade securities on the public market, on 10 June 1998, on the ground that he was not able to prove his identity by means of a personal identity card.
On 18 January 1999 the applicant applied for a new personal identity card. He stated that his original personal identity card had been lost during the forcible removal of his belongings from an apartment. A personal identity card was issued to the applicant on the same day.
The applicant also possessed a valid passport issued by the Slovakian authorities.
In a letter addressed to the Office of the President of the Slovak Republic of 14 January 2001 the applicant stated, inter alia, that following the parliamentary election held in October 1994 he had left Slovakia for South Africa from where he had returned in March 1995. In the letter the applicant further stated that he had no place to live and that he had been repeatedly treated in psychiatric hospitals, for an overall period of approximately eighteen months, whereby he had been saved from starvation.
The documents before the Court indicate that the applicant was registered with the competent authorities as an employment seeker from 12 October 1993 to 3 October 1994, between 27 March 1995 and 9 December 1997 and also in January 1999. He was considered as a person in need and received a social allowance provided for by law. By a decision of 10 February 2000 he was granted an invalidity pension with effect from 10 November 1999.
On 30 August 1996 the applicant requested the Lučenec District Court that “proceedings concerning an estate” be re-opened. On 13 September 1996 and on 8 November 1996 a judge replied to the applicant that his submissions were illegible and unclear. The applicant was invited to specify the subject-matter of his claim and also to indicate the name of the person whose estate was to be determined, the date of his or her death, and to submit the relevant documents. The applicant was informed that the court would not be in a position to proceed with the case in the event that he failed to remedy the formal shortcomings in his action.
On 8 August 1997 the Lučenec District Court informed the applicant that the real property in question had formed part of the estate of his late parents. That estate had been distributed in two separate sets of proceedings which ended in 1986 and on 6 February 1996 respectively. In the first set of proceedings the authorities noted that the applicant lived in South Africa and that he had waived his rights in respect of his father’s estate. In the second set of proceedings, which concerned the estate of the applicant’s mother, the District Court appointed a guardian to represent the applicant as his whereabouts were unknown. At the same time a leaflet was issued inviting the applicant to inform the court within thirty days whether or not he accepted the estate. In the absence of any such reply, the applicant would not be taken into consideration when distributing the estate. The letter of 8 August 1997 concluded that the estate in question could not be redetermined as the above decisions had become final.
On 20 October 1997 the applicant claimed damages from his sister before the Lučenec District Court. On 27 October 1997 the latter informed the applicant that his action was incomplete. The applicant was invited to submit, within ten days, a new action in accordance with the formal requirements. The letter explicitly stated what information the action should contain. As the applicant did not comply with the court’s request, the District Court declined to proceed further with the case.
On 7 March 1997 the applicant sued the Lučenec municipality before the Lučenec District Court. He claimed 50,000,000 Slovakian korunas on the ground that his personality rights had been affected as a result of the decision to terminate the registration of his permanent address at his sister’s place.
On 12 March 1997 the District Court informed the applicant that his action was incomplete. The applicant was invited to submit, within ten days, a new action in accordance with the formal requirements which were indicated in the letter.
On 17 March 1997 the applicant made further written submissions to the District Court which the latter considered to be unclear. As the applicant also requested that a lawyer be appointed to represent him, the court sent him a form with a view to establishing whether his situation justified granting the request. After the postman had failed to reach the applicant at the address indicated by him on 1 and 4 August 1997 respectively, he left a message for the applicant informing him that the envelope would be deposited at the post office. The applicant did not withdraw the mail.
As the applicant neither eliminated the formal shortcomings in his submissions nor submitted a claim for a lawyer to be appointed, no further action was taken on his claim.
The applicant filed a criminal complaint alleging that the Slovak Post had lost parcels which he had addressed to himself from South Africa and which contained a large quantity of silver coins. On 1 April 1997 a public prosecutor dismissed the complaint as being unsubstantiated.
On 16 October 1997 the applicant sued the Slovak Post for the loss of the coins before the Zvolen District Court. On 27 October and on 12 November 1997 the judge invited the applicant to eliminate formal shortcomings in his submissions.
On 18 March 1998 the District Court granted the applicant’s request for waiver of court fees. A lawyer appointed by the court to file an action on the applicant’s behalf did so on 4 June 1998. The action stated that two parcels containing silver coins and addressed to the applicant arrived at the Zvolen 2 post office on 3 May 1995. The applicant was invited to pay the tax and customs fees. He refused to do so as he considered that he was entitled to import the coins free of charge as a part of his personal belongings following his return after emigrating to South Africa. Subsequently the applicant was informed that the parcels had been sent back to South Africa. As far as it could be established by the applicant, the parcels were never returned to South Africa.
On 22 September 1998 the Zvolen District Court transferred the case to the Banská Bystrica District Court. On 14 October 1998 the latter requested the Banská Bystrica Regional Court to decide which court had jurisdiction to deal with the case. On 14 November 1998 the Regional Court found that the case fell to be examined by the Zvolen District Court.
In its submission of 16 April 1999 the defendant argued that the applicant had failed to identify the parcels which had been allegedly lost and that in accordance with the relevant regulations the applicant should have first sought to obtain compensation from the Slovak Post.
On 21 July 1999 the Zvolen District Court tried to establish the applicant’s whereabouts. On 28 July 1999 a mental hospital in Prešov informed the court that the applicant had been treated as an in-patient between 20 October 1998 and 15 December 1998 as well as between 4 and 30 June 1999.
On 23 September 1999 the Zvolen District Court heard the parties.
Subsequently the District Court experienced difficulties in contacting the applicant as he frequently changed his address. The court therefore appointed a lawyer to represent the applicant on 6 April 2000.
On 10 July 2000 the Zvolen District Court dismissed the action. The judgment stated that the applicant had not raised his complaint before the postal authorities within the one year statutory time-limit and that his right to claim damages had therefore lapsed. On 21 September 2000 the applicant appealed.
On 14 December 2000 the Banská Bystrica Regional Court quashed the first instance judgment and discontinued the proceedings. The Regional Court found that the courts lacked jurisdiction to deal with the claim as, in accordance with the relevant regulations, the applicant should have first filed it with the postal authorities.
Under Section 3(3) of the Citizens’ Stay Registration Act of 1982 (Zákon o hlásení a evidencii pobytu občanov, No. 135/1982 Coll.) an individual may permanently reside for the purposes of that Act only in premises which have a registration number issued in accordance with special regulations.
Section 4(1)(2) provides that all citizens shall have the place of their permanent residence registered. For that purpose they shall submit their identity card and a certificate to the effect that they are authorised to use a flat or other dwelling premises.
Pursuant to Section 15(1)(b), an entry concerning the registration of a person’s permanent residence is to be quashed where it has been shown that such an entry was made erroneously on the basis of an invalid document.
Act No. 135/1982 has been repealed, with effect from 1 July 2004, by Act No. 253/1998 on Reporting of the Citizens’ Stay and on the Register of Citizens of the Slovak Republic (Zákon o hlásení pobytu občanov Slovenskej republiky a registri obyvateľov Slovenskej republiky). Section 5(1) of Act No. 253/1998 provides that persons who are not in a position to show that they are authorised to live in a flat or other dwelling premises shall have their permanent residence registered in the place of their birth or, when they were not born within Slovakia, in the place where they stay. In such cases the name of the municipality concerned shall be indicated as the place of their permanent residence.
Under Section 2 of the Personal Identity Cards Act (Zákon o občianskych preukazoch, No. 162/1993 Coll.), a personal identity card is issued by the police authority in the district where a citizen registered his or her permanent residence.
Under Section 7(4), an individual applying for a new personal identity card, e.g. when the identity card delivered earlier was stolen or lost, is obliged to substantiate by relevant documents any change in the data to be set out in the card.
In accordance with Section 6(3)(b), applied by analogy, an individual whose permanent residence changed shall, when applying for a new personal identity card to be issued, submit a certificate of registration of his or her new permanent residence delivered by the competent municipal authorities.
Section 10(d) provides that a personal identity card becomes invalid when any of the relevant information set out in it ceases to correspond to reality.
Pursuant to Section 14(1), (4) and (5), in case of loss or theft of a personal identity card and when the request of the person concerned for a new personal identity card cannot be satisfied immediately, the authorities are to issue such a person with a certificate replacing the personal identity card pending the delivery of a new one. The validity of such a certificate shall not exceed six months.
